Name: 2003/172/EC: Commission Decision of 12 March 2003 concerning protective measures in relation to avian influenza in the Netherlands (Text with EEA relevance) (notified under document number C(2003) 820)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  animal product;  agricultural activity;  trade policy;  agricultural policy
 Date Published: 2003-03-13

 Avis juridique important|32003D01722003/172/EC: Commission Decision of 12 March 2003 concerning protective measures in relation to avian influenza in the Netherlands (Text with EEA relevance) (notified under document number C(2003) 820) Official Journal L 069 , 13/03/2003 P. 0027 - 0028Commission Decisionof 12 March 2003concerning protective measures in relation to avian influenza in the Netherlands(notified under document number C(2003) 820)(Text with EEA relevance)(2003/172/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2), and in particular Article 10 thereof,Whereas:(1) Since 28 February 2003 the Netherlands have declared outbreaks of highly pathogenic avian influenza, which were officially confirmed on 4 March 2003.(2) The infections with avian influenza subtype H7N7 have affected several poultry flocks in the province of Gelderland.(3) Avian influenza is a highly contagious poultry disease that can pose a serious threat for the poultry industry.(4) In view of the high mortality and the rapid spread of the infection the Netherlands took immediate action as provided for by Council Directive 92/40/EEC(3) introducing Community measures for the control of avian influenza, as amended by the Act of Accession of Austria, Finland and Sweden, before the disease was officially confirmed. Furthermore, all movements of live poultry and hatching eggs within the Netherlands and their dispatch to other Member States was prohibited.(5) The same prohibitions should apply to exports to third countries in order to protect their health status and to prevent the risk of re-entry of these consignments in another Member State.(6) For the sake of clarity and transparency the Commission has taken Decision 2003/153/EC(4) in cooperation with the Dutch authorities, reinforcing the measures taken by the Netherlands and granting some specific derogations for movements of slaughter poultry and day-old chicks within the Netherlands.(7) Decision 2003/157/EC prolonged those protective measures which are applicable until 13 March 2003.(8) A further prolongation should be provided in the light of the disease evolution.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. Without prejudice to the measures taken by the Netherlands within the framework of Council Directive 92/40/EEC(5) within the surveillance zones, the Dutch veterinary authorities shall ensure that:(a) no live poultry and hatching eggs are dispatched from the Netherlands to other Member States and to third countries;(b) no live poultry and hatching eggs are transported within the Netherlands.2. By way of derogation from paragraph 1(b) the competent veterinary authority, taking all appropriate bio-security measures to avoid the spread of the disease, may authorise the transport of:(a) poultry for immediate slaughter to a slaughterhouse, that has been designated by the competent authority;(b) day-old chicks to a holding under official control.Article 2This Decision shall apply until 14 March 2003 at 24.00 (midnight).Article 3Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 4This Decision is addressed to the Member States.Done at Brussels, 12 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 167, 22.6.1992, p. 1.(4) OJ L 59, 4.3.2003, p. 32.(5) OJ L 167, 22.6.1992, p. 1.